 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
11   LINDA MARIE K.,                  ) CASE NO. SACV 18-1673-MWF (AGR)
                                      )
12                       Plaintiff,   )
                                      ) JUDGMENT
13               vs.                  )
                                      )
14   ANDREW SAUL, Acting Commissioner )
     of Social Security,              )
15                                    )
                         Defendant.   )
16                                    )
17
18         In accordance with the Order Accepting Findings and Recommendation of
19   United States Magistrate Judge filed concurrently herewith,
20         IT IS HEREBY ADJUDGED that judgment is entered for the defendant, the
21   Commissioner of Social Security Administration.
22
23   DATED: March 16, 2020
                                             MICHAEL W. FITZGERALD
24                                           United States District Judge
25
26
27
28
